FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       August 2, 2019

                                    No. 04-18-00610-CV

Michael P. GEARY, Independent Executor of the Estate of Joseph William Geary, Jr., Deceased
                               and Falcon Energy, Inc.,
                                     Appellants

                                             v.

TOW BOW RANCH LIMITED PARTNERSHIP, Two Bow Management, LC and Ronald L.
                        Toms, Individually,
                           Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03609
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

       The Appellant’s First Motion to Extend Time to File Reply Brief is hereby GRANTED.
Time is extended to August 26, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court